Appeals by the defendant from three judgments of the Supreme Court, Kings County (Jones, J.) all rendered January 8, 1992, convicting him of (1) robbery in the first degree under Indictment No. 13075/91, upon his plea of guilty, (2) robbery in the first degree under Indictment No. 15191/91, upon his plea of guilty, and (3) attempted grand larceny in the fourth degree, reckless endangerment in the first degree, criminal possession of a weapon in the second degree (two counts), robbery in the first degree, and assault in the first degree under Indictment No. 12393/90, upon a jury verdict, and imposing sentences.
Ordered that the judgments are affirmed.
On the first day of jury deliberations with respect to the *559charges under Indictment No. 12393/90, while the court was responding to a note from the jury, juror No. 8 raised his hand and stated that he felt nauseous. The court took a short recess and then continued its response to the jury’s note. In the presence of the defense counsel, the court then directed juror No. 8, to remain in the courtroom and be quickly examined by a medical technician while the other jurors were taken out of the courtroom. Thereafter the other jurors were brought back into the courtroom.
The defendant’s contention that the court violated CPL 310.10, which provides that once deliberations have commenced the jury "must be continuously kept together under supervision of a court officer or court officers” is without merit. Here, there was no separation from the jury panel as contemplated by the statute and consequently no violation of the statutory mandate (see, People v Prisco, 37 AD2d 369; see also, People v Bello, 82 NY2d 862; People v Fernandez, 81 NY2d 1023; People v Webb, 78 NY2d 335).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (cf., People v Clark, 45 NY2d 432). Rosenblatt, J. P., Miller, Lawrence and Florio, JJ., concur.